George Eose Smith, J., dissenting. I do not think that this case can be distinguished from the Dicherson case, cited by the majority. It is true that Dr. Douglas testified that the claimant had acquired silicosis through his occupation in a silica hazardous industry, but that statement does not show the existence of silica in the appellant’s mine. Jones had worked as a coal miner for about thirty years, the last eight in appellant’s mine. On the evidence in this record it is purely a matter of conjecture whether Jones contracted silicosis while working for the appellant or while working for some earlier employer. I think we should remand the cause for further proof, as we did in the Dickerson case. Holt, J., joins in this dissent.